In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1629V
                                          UNPUBLISHED


    JAMES COWARD,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: December 21, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Influenza
                         Respondent.                            (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)


Simina Vourlis, Law Offices, Columbus OH, for Petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On October 21, 2019, James Coward filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre syndrome (“GBS”) as a
result of an influenza (“flu”) and tetanus-diphtheria acellular pertussis (“Tdap”) vaccines
administered to him on October 3, 2017. Petition at 1. Petitioner further alleges he
suffered his vaccine related injury for more than six months. Petition at 7. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On September 15, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On December 18, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded a total of
$139,665.54, consisting of $135,000.00 in pain and suffering and $4,665.54 in past

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
unreimbursed expenses. Proffer at 1. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $139,665.54, consisting of $135,000.00 in pain and suffering and
$4,665.54 in past unreimbursed expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

JAMES COWARD,                                )
                                             )
               Petitioner,                   )       No. 19-1629V
                                             )       Chief Special Master
       v.                                    )       Brian H. Corcoran
                                             )       ECF
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On September 14, 2020, the Secretary of Health and Human Services

(“respondent”) filed his Rule 4(c) Report conceding that petitioner suffered the Table

injury of GBS following a flu vaccine within the Table time period, and is entitled to

compensation. On September 15, 2020, the Court issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF 29; ECF 30. Respondent proffers that based on

the evidence of record, petitioner should be awarded $139,665.54 consisting of

$135,000.00 in pain and suffering and $4,665.54 in past unreimbursed expenses. This

amount represents all elements of compensation to which petitioner is entitled under 42

U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.
II.    Form of the Award

The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1

       A lump sum payment of $139,665.54, in the form of a check payable to
       petitioner, James Coward. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                     Respectfully submitted,

                                                     JEFFERY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     DARRYL R. WISHARD
                                                     Assistant Director
                                                     Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                           /s/ Linda S. Renzi
                           LINDA S. RENZI
                           Senior Trial Counsel
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 616-4133
Dated: December 18, 2020